Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Allowable Subject Matter

Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Some of the closest prior arts are YIN et al (US 2011/0228507 A1) and ISHII et al (US 2016/0164417 A1). Figure 1-6 of YIN disclose a DC-DC converter, comprising:  a substrate (12) having opposing first (top side in the Figure) and second (bottom) sides;  a first discrete power stage transistor die (16) attached to the first side of the substrate and comprising a high-side power transistor (Vin side, Figure 6); a second discrete power stage transistor die (16 that is connected to ground, Figure 6) attached to the first side of the substrate and comprising a low-side power transistor (ground side) electrically connected to the high-side power transistor to form an output phase of the DC-DC converter; and an inductor (32/52, Figures 2/3) attached to the first side of the substrate so as to electrically connect the output phase to a metal output trace ([0027]) on the substrate (12), the inductor (32/52, Figure 2-4) at least partly covering at least one of the first and the second discrete power stage transistor dies ([0021]). ISHII is another 

However, none of the above prior arts alone or in combination with other arts teaches a method of assembling a DC-DC converter, wherein the method comprising: “attaching an inductor to the first side of the substrate so as to electrically connect the output phase to a metal output trace on the substrate, the inductor partly covering at least one of the first and the second discrete power stage transistor dies such that each discrete power stage transistor die that is partly covered by the inductor comprises a plurality of pins that are not covered by the inductor; and visually inspecting the plurality of pins uncovered by the inductor” in combination with other limitations in the claim 1. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claim 1 is allowed.
Claims 2-22 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        11/05/2021